DETAILED ACTION
Claims1, 3-5 and 24-26 are pending as amended on 19 October 2021, claims 13, 15 and 18-23 are withdrawn from consideration.  
 Applicant’s amendments to the claims and the remarks/arguments filed  have been entered and fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 October 2021 was filed after the mailing date of the first Office action on 20 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph of claims 1, 3-5 and 24.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1, 4-5 and 24 over Crews. The rejection has been withdrawn. 
Applicant’s arguments in light of the amendment with respect to the rejection over Maskin are persuasive.  The rejection   over Maskins has been withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 20 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Group I and  is withdrawn.  Claims 13, 15 and 21-23 , directed to  a method of drilling a subterranean formation no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 18-20, directed to  a method of producing a drilling fluid stand  withdrawn from consideration because the claims do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 18-20 directed to invention non-elected without traverse.  Accordingly, claims 18-20  have been cancelled.

Allowable Subject Matter
Claims 1, 3-5, 13, 15 and  21-26 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766